Title: From George Washington to Adam Stephen, 11 September 1755
From: Washington, George
To: Stephen, Adam

 

[Alexandria, 11 September 1755]

Instructions for Lieutenant Colonel Stephen.
1st So soon as you arrive in Alexandria, you are to take upon you the command of the Troops that are Recruited and brought in from the different Counties, by the several Officers; and after reviewing them, you are to receive and reject, such men as fall properly under the enclosed Instructions, which were delivered each Recruiting Officer, to Regulate his Conduct by.
2dly You are to be very careful in having exact Returns made every Day of each Company; by which you are to see that no more Provisions are drawn than what is necessary—3dly You are to see that the Muster Rolls of each Company and Party, are called regularly three times a day; and that the Men are as often called out, and taught the New platoon way of Exercising.
4thly The Men are to Cook their own provisions in the Barracks provided by Major Carlyle; whom you are to apply to for such necessary things, as you shall have absolute occasion for. 5thly The Men are to be regularly practised in Shooting at Targets; in order that they may acquire a Dexterity in that way of Firing.
6thly In all things you are to see that good and regular Discipline is observed; in order to do which, you are to Govern yourself in every Respect, by the Rules and Articles, of War. Given under my hand, this Eleventh of September, 1755.

G:W.


Herewith are enclosed the Orders for each Recruiting Officer appointed to this Rendezvous; which you may deliver as they come in.

